Citation Nr: 1743473	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 9181 to March 1982 and September 1983 to June 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In May 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In light of the evidence indicating several varied diagnoses for psychiatric disabilities, the Board has characterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1.  An unappealed May 1988 rating decision originally denied the Veteran service connection for a chronic nervous disorder because there was no evidence that such manifested in service or the first postservice year; several subsequent claims to reopen that claim were denied, most recently in an unappealed July 2008 rating decision, on the grounds that new and material evidence was not received.

2.  Evidence received since the July 2008 decision includes evidence not of record at that time; suggests the Veteran has several additional diagnoses not previously considered and that his psychiatric disability is related to newly alleged traumatic experiences during qualifying National Guard duty; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.
3.  The Board has conceded, in a prior 1993 rating decision that the Veteran was treated for psychosis (i.e., schizoaffective disorder) prior to service and that the presumption of soundness upon entry has been rebutted.

4.  The evidence reasonably shows that the Veteran's pre-existing psychosis manifested again within the first postservice year, has been confirmed as chronic, and has persisted since.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, the Veteran was originally denied service connection for a chronic nervous disorder by an unappealed May 1988 rating decision that found a psychiatric disorder had not manifested in service or within the first postservice year.  Thereafter, he sought to reopen that claim unsuccessfully on several occasions.  Most notably, a September 1993 Board decision conceded that the Veteran had been diagnosed with a psychiatric disability prior to service, and that the presumption of soundness upon entry into service had been rebutted with respect to that disability.  However, it continued to deny the claim because there was no evidence that such disability had been aggravated during service.  Subsequently, a July 2008 rating decision declined to reopen that claim because new and material evidence had not been received.  The Veteran was notified of that decision and his appellate rights and did not appeal it.  Therefore, it is final based on the evidence then of record and is the prior final denial in this case.

Evidence in the record at the time of the July 2008 denial included service treatment records (STRs), lay statements, private medical records, and VA treatment records.  Evidence received since the July 2008 denial includes updated VA treatment records indicating several new psychiatric diagnoses that were not previously considered and new allegations and sworn testimony that indicate additional traumatic experiences during a qualifying period of National Guard duty.  These relate directly to previously unestablished elements of service connection needed to substantiate the underlying claim as they tend to suggest the pre-existing disability may have been aggravated as a result of previously unconsidered trauma during qualifying periods of service.  As such evidence was not previously in the record it is certainly new.  Considering the low threshold for reopening established in Shade, the Board finds the evidence also reasonably raises a possibility of substantiating the underlying claim.  Therefore, new and material evidence has been received, and service connection for an acquired psychiatric disorder may be reopened.

Service Connection

At the outset, the Board notes, once again, that the September 1993 Board decision has already established, based on medical treatment records from the corresponding period, that the presumption of soundness upon entry has been rebutted by clear and unmistakable evidence of treatment for a "psychotic organic brain syndrome" that was ultimately diagnosed as schizoaffective disorder from December 1978 to 1979.  Thus, what should first be considered is whether such pre-existing disability was aggravated during service.  

To that end, the Board notes that psychoses (such as schizoaffective disorder or schizophrenia) are presumed to have been incurred or aggravated during a period of service if they are manifested to a compensable degree within a year of the corresponding discharge.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Dorland's Illustrated Medical Dictionary, pp. 1573, 1701 (31st. Ed. 2007) (noting "schizoaffective" refers to disorders exhibiting features of both schizophrenic and mood disorders and that "schizophrenia" refers to either a mental disorder or heterogeneous group of disorders comprising most major psychotic disorders).  

Here, the evidence clearly shows that the Veteran, who was discharged from his second period of confirmed active duty in 1986, has a long history of psychiatric treatment that has primarily been for schizophrenic diagnoses (e.g., schizophrenia, schizoaffective disorder, schizophreniform disorder, etc.).  Medical evidence in the record shows this extends as far back as 1987, when he received mental health evaluation that warranted further consideration for provisional diagnoses of schizophrenia and schizophreniform disorder.  Shortly thereafter, a January 1988 consultation confirmed a diagnosis of chronic schizophrenia.  Moreover, the diagnosis of schizophrenia has been noted as recently as August 2013, after which it appears the Veteran's primary psychiatric diagnosis became bipolar disorder with psychotic features.  Crucially, such evidence is sufficient to establish a diagnosis of schizophrenic disorder for purposes of this analysis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim).  

Furthermore, a November 1990 letter from a Dr. Gordy, a private provider, indicates the Veteran experienced significant stress during service associated with a number of factors, including a his consistent allegations of a 1985 assignment change that required him to switch duty locations while en route to an initial assignment in Italy to one in Germany and resulted in the loss of all his belongings.  Notably, that assignment change is confirmed by the Veteran's service personnel records.  Dr. Gordy also noted that, shortly after discharge, in 1987, he "decompensated with a psychotic break, much like he had in 1979."  Her overall impression was that he had slowly gone downhill since roughly 1985, when he was sent to Germany.  She also noted that his condition at the time was best diagnosed as schizophrenia and was clearly a continuation of the process seen in 1979.  

Based on the evidence of record, the Board finds that the evidence reasonably shows that, based on the medical evidence and Dr. Gordy's uncontradicted opinion, the Veteran was diagnosed with a psychotic disorder (schizoaffective disorder) prior to service that manifested again in 1987 as schizophrenia, just after his second period of active service.  Moreover, subsequent records confirm that he has had a long history of treatment for such disability, including as recently as August 2013.  Even the apparent change in diagnosis to bipolar disorder since then is consistently qualified by noting associated "psychotic features."  Therefore, the evidence is at least in relative equipoise as to whether, notwithstanding the various changes in diagnosis over the years, his underlying psychosis existed prior to service, was manifested again within a year postservice, and has persisted to this day.  Consequently, the Board finds that the presumption in 38 U.S.C.A. § 1112 applies, and the Veteran's pre-existing psychosis is presumed to have been aggravated during active service from September 1983 to June 1986.  

In so finding, the Board acknowledges that the initial postservice treatment for schizophrenia occurred in December 1987, which is not strictly within one year of discharge in June 1986.  However, in light of Dr. Gordy's uncontradicted opinion (which unequivocally links the "psychotic break" in 1987 to the preservice episode in 1979), the general proximity of the postservice treatment to the end of the presumptive period (i.e., just six months past the first postservice year), and the documented chronic nature of the Veteran's  psychosis, which has persisted despite a change in underlying diagnoses, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds it is at least as likely as not that such disability was already manifested, if not documented in the record, during the first postservice year.  Consequently, the appeal must be granted.



ORDER

The appeal is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


